DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, 1-20 in the reply filed on 03 October 2022 is acknowledged. It is also noted that the preliminary amendment filed on 28 July 2021 canceled claims 21-25.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 8, 9, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee US 2016/0126246.
Regarding claim 1, Lee discloses a semiconductor memory device comprising: 
a substrate 102 having a first active pattern AA including a first source/drain region SD1 and a second source/drain region SD2; 
a gate electrode 108 intersecting the first active pattern AA and extending in a first direction; 
a bit line BLS intersecting the first active pattern AA and extending in a second direction crossing the first direction, the bit line electrically connected to the first source/drain region; 
a spacer 126 disposed on a sidewall of the bit line; 
a contact 138 electrically connected to the second source/drain region Fig. 2A, the contact 138 spaced apart from the bit line BLS with the spacer 126 interposed therebetween; 
an interface layer 134, [0083] disposed between the second source/drain SD2 region and the contact 138, the interface layer 134 forming an ohmic contact (e.g. a low resistance junction) between the second source/drain region SD2 and the contact 138; and 
a data storage element SC disposed on the contact, wherein a bottom of the contact 138, which is in contact with the interface layer 134, is lower than a top surface of the substrate Fig. 2A, and wherein the contact is formed of at least one of a metal, a conductive metal nitride, or a combination thereof [0086].  
Regarding claim 2, Lee discloses the semiconductor memory device of claim 1, wherein the contact comprises: 
a first metal pattern 138; and 
a second metal pattern 136 disposed between the first metal pattern 138 and the interface layer 134, wherein the first metal pattern includes a metal [0086], and 
wherein the second metal pattern 136 includes a conductive metal nitride [0086].  
Regarding claim 3, Lee discloses the semiconductor memory device of claim 2, wherein a bottom of the first metal pattern 138 is lower than the top surface of the substrate 102 Fig. 2A.  
Regarding claim 5, Lee discloses the semiconductor memory device of claim 1, wherein the contact includes: 
a lower portion located at a level lower than the top surface of the substrate 102; 
an upper portion provided on the lower portion and vertically extending along the spacer 126; 
and a pad portion LP, Fig. 6A which is provided on the upper portion and on which the data storage element SC is placed.  
Regarding claim 8, Lee discloses the semiconductor memory device of claim 1, further comprising: 
a conductive pattern BPS provided under the bit line BLS, wherein the conductive pattern BPS is connected to the first source/drain region SD1 of the first active pattern AA, and wherein a bottom surface of the conductive pattern, which is in contact with the first source/drain region, is lower than the bottom of the contact 138.  
Regarding claim 9, Lee discloses the semiconductor memory device of claim 1, wherein the data storage SC element comprises: 
a first electrode 154 provided on a pad portion LP of the contact; 
a second electrode 158 disposed on the first electrode 154; and 
a dielectric layer 156 disposed between the first electrode and the second electrode.  
Regarding claim 16, Lee discloses a semiconductor memory device comprising: 
a substrate 102 having an active pattern AA, the active pattern, which has a long axis in a first direction, including a first source/drain region SD1 and a pair of second source/drain regions SD2 spaced apart from each other in the first direction with the first source/drain region interposed therebetween; 
a device isolation layer 106 filling a first trench which is provided in the substrate to define the active pattern; 
a pair of gate electrodes 108 intersecting the active pattern and extending in a second direction crossing the first direction, each of the pair of gate electrodes provided in a second trench between the first and second source/drain regions SD1, SD2 and having a top surface lower than a top surface of the active pattern Fig. 4B; 
a gate dielectric layer 108a disposed between the active pattern and each of the pair of gate electrodes; 
a gate capping layer 108c provided on each of the pair of gate electrodes to fill the second trench; 
an insulating layer 110 disposed on the substrate 102; 
a line structure BLS intersecting the active pattern AA on the insulating layer and extending in a third direction crossing the first and second directions, the line structure comprising: 
a conductive pattern 114 penetrating the insulating layer so as to be connected to the first source/drain region SD1; 
a bit line 120 disposed on the conductive pattern 114; and 
a barrier pattern 118 disposed between the bit line 120 and the conductive pattern 114; 
a pair of spacers 126 provided on both sidewalls of the line structure, respectively; 
a pair of metal contacts 138 electrically connected to the pair of second source/drain regions SD2, respectively, being in contact with the pair of spacers 126, respectively, and spaced apart from the line structure BLS by the pair of spacers 126; 
a pair of interface layers 134 disposed between the pair of second source/drain SD2 regions and the pair of metal contacts 138, respectively; 
first electrodes 154 disposed on the pair of metal contacts 138, respectively; 
a second electrode 158 on the first electrodes 154; and 
a dielectric layer 156 disposed between the second electrode 158 and the first electrodes 154, wherein each of the pair of second source/drain regions SD2 has a recessed top surface lower than a top surface of the substrate, wherein each of the pair of interface layers 134 covers the recessed top surface, and wherein each of the pair of interface layers forms an ohmic contact (e.g. low resistance junction) between each of the pair of second source/drain regions SD2 and each of the pair of metal contacts 138, respectively.  
Regarding claim 17, Lee discloses the semiconductor memory device of claim 16, wherein a bottom surface of the conductive pattern 114, which is in contact with the first source/drain region SD1, is lower than a bottom of each of the pair of metal contacts 138.  
Regarding claim 20,  Lee discloses the semiconductor memory device of claim 16, wherein each of the pair of metal contacts 138 includes: a lower portion located at a level lower than the top surface of the substrate 102; 
an upper portion provided on the lower portion and vertically extending along one of the pair of spacers 126; and 
a pad portion LP, Fig. 6A which is provided on the upper portion and on which one of the first electrodes 154 is placed.

Allowable Subject Matter
Claims 4, 6, 7, 10, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose, teach or suggest an interface layer including graphene disposed between the second source/drain SD2 region and the contact 138, the interface layer 134 forming an ohmic contact (e.g. a low resistance junction) between the second source/drain region SD2 and the contact 138, as required in claims 4 and 19 (i.e. each of the pair of interface layers includes graphene). 
The prior art of record does not disclose, teach or suggest defining a contact hole by a recessed region within a device isolation layer filling a first trench defining the first active pattern and a lower portion of the contact and the interface layer are provided in the contact hole as required in claims 6 and 7.  
The prior art of record does not disclose, teach or suggest a mask pattern disposed on the bit line, wherein the interface layer vertically extends from the second source/drain region along the spacer to cover at least a portion of a top surface of the mask pattern as required in claims 10 and 18.

Claims 11-15 are allowed over the prior art of record. The prior art of record does not disclose, teach or suggest a metal contact electrically connected to the second source/drain region, the metal contact spaced apart from the bit line with the spacer interposed therebetween; an interface layer including graphene disposed between the second source/drain region and the metal contact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898